 1
 2                                                                 JS-6
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
                               WESTERN DIVISION
11
12
     STEVEN CIOTTA,                     )    Case No. LA CV 19-03344-VBF(AS )
13                                      )            JUDGMENT
                      Petitioner,       )
14                                      )
15        v.                            )
                                        )
16   S. FRAUENHEIM (Warden),            )
                                        )
17                    Respondent.
                                         )
18
19
          IT IS ADJUDGED that this action is dismissed without prejudice.
20
21
     Dated: July 17, 2019
22
                                        _____________________________
23
                                          Hon. Valerie Baker Fairbank
24                                      Senior United States District Judge
25
26
27
28
